Citation Nr: 0922006	
Decision Date: 06/11/09    Archive Date: 06/17/09

DOCKET NO.  08-15 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.  

2.  Entitlement to service connection for degenerative joint 
disease, left ankle, claimed as left ankle Achilles 
tendonitis.  

3.  Entitlement to service connection for a fatty tissue 
tumor on back of head.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran had service from November 1975 to November 1979.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  
A notice of disagreement was filed in April 2007, a statement 
of the case was issued in May 2008, and a substantive appeal 
was received in May 2008.  The Veteran testified at a 
Videoconference hearing before the Board in April 2009.  A 
transcript of this proceeding is associated with the claims 
file.    


FINDINGS OF FACT

1.  A low back disorder was not manifested during active 
service or for many years thereafter.

2.  A left ankle disorder was not manifested during active 
service or for many years thereafter.

3.  A fatty tissue tumor on back of head was not manifested 
during active service or for many years thereafter.


CONCLUSIONS OF LAW

1.  A low back disorder was not incurred in or aggravated by 
the Veteran's active service, nor may in-service incurrence 
be presumed.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2008).

2.  A left ankle disorder was not incurred in or aggravated 
by the Veteran's active service, nor may in-service 
incurrence be presumed.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

3.  A fatty tissue tumor on back of head was not incurred in 
or aggravated by the Veteran's active service.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Before addressing the merits of the Veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The 
notification obligation in this case was accomplished by way 
of a letter from the RO to the Veteran dated in September 
2006.  The September 2006 letter also provided the Veteran 
with notice of the types of evidence necessary to establish a 
disability rating and the type of evidence necessary to 
establish an effective date.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  In 
this case, the Veteran's service treatment records are on 
file, as are post-service VA treatment records.  

No medical opinion has been obtained with respect to the 
tumor issue; however, the Board finds that a review of the 
record, which reveals that the Veteran did not have fatty 
tissue tumor on back of head in service and there is no post-
service treatment records related to fatty tissue tumor on 
back of head until more than 25 years after service, warrants 
the conclusion that a remand for a medical opinion is not 
necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

With regard to the back and ankle claims, the evidence of 
record also contains a January 2007 report of VA examination.  
The examination report obtained is thorough and contains 
sufficient information to decide the issues on appeal.  See 
Massey v. Brown, 7 Vet. App. 204 (1994).  Therefore, the 
Board finds that duty to notify and duty to assist have been 
satisfied and will proceed to the merits of the Veteran's 
appeal. 

Legal Criteria

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from injury 
suffered or disease contracted in line of duty, or for 
aggravation of a pre-existing injury suffered or disease 
contracted in the line of duty, in the active military, naval 
or air service.  38 U.S.C.A. § 1131, 38 C.F.R. §§ 3.303, 
3.304, 3.306.  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  

Additionally, for veterans who have served 90 days or more of 
active service during a war period or after December 31, 
1946, certain chronic disabilities, such as arthritis, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  



Analysis

        1.  Low Back

Service treatment records dated in January 1977 reflect that 
the Veteran complained of low back pain for one year.  The 
Veteran underwent an x-ray of the lumbar spine, which 
revealed that all vertebral bodies were intact.  However, 
there was noted to be some Schmorl's nodes compatible with 
Scheuermann's disease.  A Report of Medical Examination for 
separation purposes dated in September 1979 reflects that the 
Veteran's spine and other musculoskeletal were clinically 
evaluated as normal.  A Report of Medical History for 
separation purposes dated in September 1979 reflects that the 
Veteran complained of recurrent back pain.  

The Veteran underwent a VA examination in January 2007.  He 
reported stiffness in his low back with standing.  He denied 
any flare-ups.  He stated that daily activities were affected 
primarily by difficulties standing for any length of time.  
He stated that his back hurt if he stood for more than 10 or 
15 minutes.  He reported that his employment was not affected 
by his back.  

Following physical examination, the examiner assessed 
degenerative disk disease of the lumbar spine.  The examiner 
noted that it is of significance that the Veteran had not 
complained of any problems with his lower back to his primary 
care physician, or to anyone as a matter of fact, since his 
discharge from the military service in 1979 until his 
examination.  The examiner could not relate the specifics of 
his degenerative disease to a specific injury that he would 
have sustained in 1977.  The examiner opined that the current 
problem was most likely due to the aging process and not 
related to any specific minor injury that the Veteran 
sustained while he was in the military service.  The examiner 
reasoned that there was too long a time span from 1977 until 
2007, approximately 30 years, that the Veteran would have had 
a normal aging process that could have produced the same 
results.  

Also of record are VA outpatient treatment records dated in 
October 2007 and February 2008 which reflect that the Veteran 
underwent epidural steroid injections in the lumbar spine.  

Despite the Veteran's contentions otherwise, there is no 
persuasive evidence to support a finding that his current low 
back disorder is etiologically related to service.  While 
service treatment records reflect that the Veteran complained 
of low back pain in service, the September 1979 separation 
examination report showed a normal spine.  Furthermore, a 
post-service diagnosis of a low back disorder was not 
rendered until 2007.  Thus, complaints of symptomatology and 
a diagnosis related to the low back was not rendered until 30 
years after the claimed in-service injury, and over 27 years 
after separation from service.  Although the record presents 
valid findings of a current low back disorder, the span of 
time between the claimed injury and the medical documentation 
of a low back disorder is a significant factor that weighs 
against a claim of service connection.  See Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of 
absence of medical complaints for condition can be considered 
as a factor in resolving claim).  In other words, this type 
of evidence is too remote to be causally linked.  
Furthermore, none of the aforementioned medical evidence 
links the Veteran's low back disorder to his military 
service.  In fact, the January 2007 VA examiner specifically 
opined that the Veteran's current low back disorder was due 
to the natural aging process and not related to any specific 
minor injury that the Veteran sustained during his military 
service.  As such, there is no evidence of record to support 
a finding that his current a low back disorder is 
etiologically related to the Veteran's military service.  

The Board has considered the Veteran's own lay statements to 
the effect that he fell on his back in service and a low back 
disorder is causally related to service.  However, the 
Veteran is not competent to provide a medical nexus opinion 
between a low back disorder and an injury, disease, or event 
of service origin.  Where, as here, the determinative issue 
involves a question of a medical nexus or medical causation, 
not capable of lay observation, competent medical evidence is 
required to substantiate the claim because a lay person is 
not qualified through education, training, and expertise to 
offer an opinion on medical causation.  Competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer a medical 
opinion.  38 C.F.R. § 3.159.  For this reason, the Board 
rejects the Veteran's statements as competent evidence to 
substantiate the claim that a low back disorder is related to 
an injury, disease, or event of service origin.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  There is not such 
a state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision for the issue adjudicated by this decision.  38 
U.S.C.A. § 5107(b).

        2.  Degenerative joint disease, left ankle, claimed as 
left ankle Achilles tendonitis

Service treatment records dated in June 1977 reflect that the 
Veteran twisted his left ankle while playing basketball.  X-
ray findings revealed no definitive fracture.  A Report of 
Medical Examination dated in September 1979 for separation 
purposes reflects that the Veteran's lower extremities were 
clinically evaluated as normal.  A Report of Medical History 
for separation purposes dated in September 1979 reflects that 
the Veteran denied "bone, joint, or other deformity."  

The Veteran underwent a VA examination in January 2007.  He 
stated that he felt that his ankle was out of place.  He 
reported that it was stiff when he got up in the morning.  He 
denied any pain or swelling in his ankle.  He denied any 
flare-ups.  He stated that the only daily activity affected 
was a limited amount of walking.  He denied that the ankle 
affected his employment.  

Following physical examination, the examiner diagnosed 
degenerative joint disease of the left ankle.  The examiner 
noted that it was significant that the Veteran had not 
complained of any problems with his ankle to his primary care 
physician, or to anyone as a matter of fact, since his 
discharge from the military service in 1979 until his 
examination.  The examiner noted that degenerative changes in 
the ankle are usually indicative of some type of traumatic 
event.  However, the examiner opined that the current problem 
was most likely due to the aging process and not related to 
any specific minor injury that the Veteran sustained while he 
was in the military service.  The examiner reasoned that the 
Veteran had a normal ankle x-ray while in the military 
service and 30 years passed since there was any x-ray 
examination or evaluation of his ankle.  

Despite the Veteran's contentions otherwise, there is no 
persuasive evidence to support a finding that his current 
left ankle disorder is etiologically related to service.  
While service treatment records reflect that the Veteran 
twisted his ankle in June 1977, the September 1979 separation 
examination showed normal lower extremities.  Furthermore, a 
post-service diagnosis of left ankle disorder was not 
rendered until 2007.  Thus, complaints of symptomatology and 
a diagnosis related to the left ankle was not rendered until 
nearly 30 years after the claimed in-service injury, and over 
27 years after separation from service.  Although the record 
presents valid findings of a current left ankle disorder, the 
span of time between the claimed injury and the medical 
documentation of a left ankle disorder is a significant 
factor that weighs against a claim of service connection.  
See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(lengthy period of absence of medical complaints for 
condition can be considered as a factor in resolving claim).  
In other words, this type of evidence is too remote to be 
causally linked.  Furthermore, none of the aforementioned 
medical evidence links the Veteran's left ankle disorder to 
his military service.  In fact, the January 2007 VA examiner 
specifically opined that the Veteran's current left ankle 
disorder was due to the natural aging process and not related 
to any specific minor injury that the Veteran sustained 
during his military service.  As such, there is no evidence 
of record to support a finding that his current left ankle 
disorder is etiologically related to his service.  

Furthermore, as there is no evidence of arthritis of the left 
ankle within one year after the Veteran's military service, 
the presumption under  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309 is not applicable.

The Board has considered the Veteran's own lay statements to 
the effect that he injured his left ankle while playing 
basketball in service and that left ankle disorder is 
causally related to service.  However, the Veteran is not 
competent to provide a medical nexus opinion between a left 
ankle disorder and an injury, disease, or event of service 
origin.  Where, as here, the determinative issue involves a 
question of a medical nexus or medical causation, not capable 
of lay observation, competent medical evidence is required to 
substantiate the claim because a lay person is not qualified 
through education, training, and expertise to offer an 
opinion on medical causation.  Competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer a medical 
opinion.  38 C.F.R. § 3.159.  For this reason, the Board 
rejects the Veteran's statements as competent evidence to 
substantiate the claim that a left ankle disorder is related 
to an injury, disease, or event of service origin.  Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  There is not 
such a state of approximate balance of the positive evidence 
with the negative evidence to otherwise warrant a favorable 
decision for the issue adjudicated by this decision.  38 
U.S.C.A. § 5107(b).

        3.  Fatty Tumor on Back of Head

A service Report of Medical Examination dated in September 
1979 for separation purposes reflects that the Veteran's 
head, face, neck and scalp were clinically evaluated as 
normal.  A Report of Medical History dated in September 1979 
for separation purposes reflects that the Veteran checked the 
'no' box for head injury.  There are no other service 
treatment records related to a fatty tumor on the back of the 
Veteran's head.

VA outpatient treatment records dated in November 2005 
reflect that the Veteran was assessed with status post lipoma 
excision of the back of the head.  

While the Board acknowledges the Veteran's contentions 
regarding fatty tumor on back of head, there is no persuasive 
evidence to support a finding that he sustained a head injury 
during active service.  Service treatment records are 
completely devoid of a head injury.  Moreover, the Veteran's 
head was clinically evaluated as normal upon separation.  The 
clinically normal findings are significant in that it 
demonstrates that trained military medical personnel were of 
the opinion that no fatty tumor on back of head was present 
at that time.  The Board views the examination report as 
competent evidence that there was no fatty tumor on back of 
head at that time.  Also of significance is the fact that, 
upon separation, the Veteran checked the 'no' box for head 
injury.  This suggests that the Veteran himself did not 
believe that he had any ongoing head problems at that time.  

There is otherwise no evidence of complaints or clinical 
findings related to fatty tumor to back of head for a number 
of years after service.  VA outpatient treatment records do 
not reflect any treatment related to fatty tumor to back of 
head until 2005.  A prolonged period without medical 
complaint can be considered, along with other factors 
concerning the claimant's health and medical treatment during 
and after military service, as evidence of whether a 
disability was incurred in service or whether an injury, if 
any, resulted in any chronic or persistent disability which 
still exists currently.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).   

The Board has considered the Veteran's own lay statements to 
the effect that he had a little lump on the back of his head 
in service and fatty tumor to back of head is causally 
related to service.  However, the Veteran is not competent to 
provide a medical nexus opinion between a fatty tumor on back 
of head and an injury, disease, or event of service origin.  
Where, as here, the determinative issue involves a question 
of a medical nexus or medical causation, not capable of lay 
observation, competent medical evidence is required to 
substantiate the claim because a lay person is not qualified 
through education, training, and expertise to offer an 
opinion on medical causation.  Competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer a medical 
opinion.  38 C.F.R. § 3.159.  For this reason, the Board 
rejects the Veteran's statements as competent evidence to 
substantiate the claim that fatty tumor to back of head is 
related to an injury, disease, or event of service origin.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  There 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision for the issue adjudicated by this 
decision.  38 U.S.C.A. § 5107(b).




ORDER

Service connection for a low back disorder is denied.  

Service connection for degenerative joint disease, left 
ankle, claimed as left ankle Achilles tendonitis is denied.  

Service connection for a fatty tissue tumor on back of head 
is denied.  



____________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


